                                 3 Dakota Drive, Suite 300
                               Lake Success, New York 11042
                                 Telephone: (516) 328-2300
                                   www.abramslaw.com

                                                    January 7, 2021

Via ECF
Hon. Steven M. Gold, U.S.M.J.
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re: Sessoms v County of Suffolk, 20-cv-00509 (AAR)(SMG)
Dear Judge Gold:

       I represent plaintiff in the above referenced action and write this letter with the
consent of my adversary to request an extension of the January 8, 2021 deadline to
submit letter motions regarding a protective order as per Your Honor’s December 2, 2020
Order as well as an extension of the January 15, 2021 deadline to complete paper
discovery. This is the first request for an extension of these deadlines. This request is
being submitted today and not yesterday as it is the result of an extreme family
emergency. I am presently tending to my mother for whom we have just commenced
hospice care and I had anticipated being able to complete the letter motion but matters
have taken a quick turn for the worse and I am unable to address this motion at this time.

        I am respectfully requesting until February 15, 2021 to submit my letter motion
with the County defendant’s response due on February 19, 2021. Given this request, the
parties also request an extension of the deadline to complete paper discovery until such
time as the motion regarding the protective order is decided.

                                             Respectfully,




                                             Amy Marion
